Citation Nr: 0800319	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-31 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.   

In his substantive appeal, the claimant requested a hearing 
at the RO before a traveling Veterans Law Judge (VLJ).  The 
claimant was informed by letter that the hearing was 
scheduled for June 8, 2006, but he cancelled the scheduled 
hearing.  He did not request a postponement and has provided 
no explanation for his failure to attend the hearing.  
Accordingly, the claimant's request for a hearing is deemed 
to have been withdrawn.  38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Prostate cancer was not shown during active service or 
until many years after separation from active service, and 
the record does not contain competent clinical evidence which 
has linked the disability to the veteran's active service.

3.  The record does not support that the veteran was exposed 
to herbicides during his military service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by the 
veteran's active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in April 2004, September 2004, October 2004 and March 
2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.   

The veteran's service medical records are associated with the 
claims file, as are more recent examinations and treatment 
records.  As there is no evidence that the veteran suffered 
an event in service related to the claimed disability on 
appeal, an examination for a medical opinion regarding a 
possible relationship between the disability on appeal and 
the veteran's military service is not necessary.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Factual Background

The veteran claims exposure to herbicides while temporarily 
stationed at Suwon AFB, Korea.  In a statement dated 
September 16, 2004, his representative additionally asserts 
that the veteran was also at the Demilitarized Zone (DMZ) 
while in Korea.  In a statement dated February 27, 2006, the 
veteran's representative additionally asserts that the 
veteran was in Vietnam on military hops.  

The veteran had service with the U.S. Air Force in the 
occupational capacity of aircraft weapons mechanic.  The 
veteran's Performance Report for the period from January 2, 
1969 to July 1, 1969 references that his assigned 
organization was the 82 FIS (Fighter Interceptor Squadron) 
stationed at Okinawa, Japan, but the report also indicates 
that he "volunteered for, and spent additional time at the 
Forward Operating Location site; thus releasing married 
personnel to remain on Okinawa with their families."  The 
foregoing supports that the veteran's duty station was 
outside Okinawa for at least a portion of that reporting 
period.  The performance report for the period July 2, 1969 
to January 1970 indicates he was temporarily assigned to 
Detachment 1, 82FIS.  An internet search confirmed the 
veteran's assertions that the 82nd Fighter Interceptor 
Squadron was located at Suwon AFB, Korea.  

The record does not support that the veteran was in Vietnam 
at any time during his military tour of duty.  In addition, 
the veteran was instructed in the context of the aforesaid 
April 20, 2004 correspondence that he could provide 
statements of individuals who were aware of his exposure to 
herbicides, but he has not done so.  

Service medical records reveal no complaints or findings 
related to malignant tumors.  Medical records reflect that, 
given his family history of prostate cancer and a needle 
biopsy revealing moderately differentiated adenocarcinoma, a 
radical prostatectomy was recommended in December 2000, and 
the procedure was performed shortly thereafter.

Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

The list of diseases that may be presumed to have resulted 
from exposure to certain herbicide agents such as Agent 
Orange includes prostate cancer.  38 C.F.R. § 3.309(e) 
(2007). 

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

As for the veteran's statement that he was exposed to Agent 
Orange at the Suwon AF Base, there is no evidence that Agent 
Orange was used at Suwon as the Department of Defense has not 
confirmed that the use of Agent Orange at any location other 
than at the Korean DMZ.  Although the veteran claimed he was 
exposed to Agent Orange while serving in Korea, no evidence 
was submitted that confirmed this contention or allowed the 
RO to verify that the veteran was exposed to Agent Orange in 
service.

VA has established a procedure for verifying exposure to 
herbicides along the DMZ in Korea.  See M21-1IMR, Part IV, 
Subpart ii, Chapter 2, Section C.  The Department of Defense 
has acknowledged that herbicides were used in Korea from 
April 1968 through July 1969 along an area of the DMZ, 
including a strip of land 151 miles long and up to 350 yards 
wide from the fence to North of the "civilian control line."  
The Department of Defense publication with respect to 
herbicide agent use in Korea during the stated period 
includes a list of specific military units.  The veteran's 
service personnel records indicate that his period of service 
in Korea was with the Detachment 1, 82nd Fighter Interceptor 
Squadron which is not among the listed units in the 
Department of Defense Publication.  See M21-1IMR, Part IV, 
Subpart ii, Chapter 2, Section C.

As noted, DOD has confirmed that Agent Orange was used along 
the Korean DMZ from April 1968 through July 1969.  According 
to a September 2003 fact sheet distributed by the Veterans 
Benefits Administration, claims for veterans who served in 
Korea during this period, if exposed to herbicides, are 
entitled to the presumptions found in 38 C.F.R. § 3.309(e).

The VA Adjudication Manual also provides that if a veteran 
was assigned to a unit other than those listed by the 
Department of Defense and alleges service along the DMZ 
between April 1968 and July 1969, the Center for Unit Records 
Research (CURR) must be contacted for verification of the 
location of the veteran's unit.  The Board notes, however, 
that the record does not show, and the veteran has not 
asserted, that he had actual duty service along the DMZ.  
Rather, he reported having had temporary service at Suwon, 
AFB, Korea, which is located approximately 20 miles from the 
DMZ.  The Board additionally observes that the veteran's 
military occupation was as a weapons mechanic servicing 
aircraft, which is not an occupation entailing duty beyond 
the physical boundaries of an air base per se; thus, even if 
records could be obtained further corroborating his presence 
at the Suwon AF base, such would not support his presence at 
the DMZ.  In short, the applicable provisions from the VA 
Adjudication Manual do not, in this particular case, impose 
any further duty on VA to assist the veteran by attempting to 
verify his claimed exposure to herbicides when he was on 
active duty.  

The veteran has not established that he was personally 
exposed to the herbicide agents, and there is insufficient 
evidence to imply that the veteran was in the vicinity of the 
Agent Orange herbicide.  The Board is cognizant of the 
veteran's rather ambiguous contentions about visiting the DMZ 
and taking hops into Vietnam, but there is no corroboration 
or objective verification whatsoever of these allegations.  
Inasmuch as the record does not establish exposure to 
herbicides or that he was in an area where herbicides were 
used, entitlement to service connection for prostate cancer 
on a presumptive basis cannot be relied upon as a basis for 
granting service connection.

As noted, under 38 C.F.R. § 3.309(a), malignant tumors are 
regarded as chronic diseases.  However, in order for the 
presumption to apply, the disease must become manifest to a 
degree of 10 percent or more within 1 year from the date of 
separation from service.  38 C.F.R. § 3.307(a) (3).  As the 
evidence of record does not establish any clinical 
manifestations of cancer within the applicable time period, 
the criteria for presumptive service connection on the basis 
of a chronic disease have not been satisfied.

Following service, there is no indication of cancer until 
December 2000, approximately 29 years following service.  In 
this case, there is no competent medical evidence causally 
relating adenocarcinoma of the prostate to active service.  
The Board acknowledges the veteran's contentions that his 
cancer may be related to service and specifically to Agent 
Orange exposure.  However, Agent Orange exposure has not been 
shown and can not be presumed in this case, to include by 
virtue of the aforementioned provisions of the VA 
Adjudication Manual pertaining to veterans with service along 
the Korean DMZ.  The Board also notes that the veteran has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002).   


ORDER

Service connection for residuals of prostate cancer is 
denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


